Title: From Benjamin Franklin to Joseph Galloway, 7 April 1759
From: Franklin, Benjamin
To: Galloway, Joseph

Mr. Galloway 
Dear Sir,
London April 7, 1759
I have your Favours of November 18 and February 9. Since my last our old Agent Mr. Patridge is deceas’d. You see something of my Friend Mr. Jackson in his Opinion and private Paper of Advice on our Affairs, which I last year transmitted to you. He is a Gentleman of considerable Fortune, and no Man in England has a greater Regard for the Colonies. He has made American Affairs his Study for some Years past, and is extreamly well acquainted with them. He has made considerable Purchases of Lands in the Colonies, so that in point of Interest he is in some Degree an American. He will undoubtedly be chosen a Member in the next Parliament, it being settled that he is to come in by the ministerial Interest. If this should happen, I think we could not make a more happy Choice of a Patron in that House, to act as our principal Agent, for he will certainly have great Weight in the House, being already in high Esteem with many of the present leading Members. I mention this to you because I fancy some Proposals will be made from this Side to have another appointed immediately in Mr. Patridge’s Room, which I do not think necessary; and am of Opinion that if we continue to employ two Agents, one should be a Member of Parliament, whose Weight and Influence with the Ministry may stand us in good Stead on Occasion; and as no considerable Member, tho’ he might esteem it an Honour to be consider’d as the Patron of a great Province, would care to submit to the Drudgery of running about and attending the Offices with every little Solicitation, there should be an Assistant Agent for that Purpose, which I think Mr. Charles under good Direction will execute very well. This you will consider of: I have hinted it to Mr. Jackson, and find him not averse to it. He has propos’d to get me elected on the same Interest, and is sure he can effect it; but I am too old to think of changing Countries, [I?] am almost weary of Business, and languish after Repose and my America.
I am now in daily Expectation of hearing from you what kind of Proposals the Proprietor has made the Assembly for an Accommodation, and what Resolutions the House take thereupon. I wish I may be wrong in my Opinion, that you will find them obscure, uncertain and evasive, like his Answer to the Heads of Complaint, of which I have sent Copies. In the meantime we are just on the point of publishing a Piece, intitled A Review of the Constitution of Pensylvania; it will make an 8vo. Volume, and is all printed but the Appendix, which will be done in a few Days, tho’ perhaps not Time enough to send any Copies by these Ships. I hope this Work will put a finishing Stroke to the Prejudices that have prevail’d against us, set the Proprietary Character and Conduct in their proper Lights, and without expresly taking Notice of the infamous Libellers they have employ’d or encourag’d, fully expose and confute their Falshoods and Calumnies.
Smith (now we talk of Libellers) is here, dancing Attendance on the Attorney and Sollicitor General to obtain a Report. They are very unwilling to make one, but perhaps may at length be teas’d into it by Paris, who is a most malicious and inveterate Enemy to our Province. I have reason to believe, however, that if they censure any Thing in the Conduct of the Assembly, it will be Modes and not Essentials: But of this I cannot yet be certain; and am determin’d to renew the Contest in a Hearing before the Council, if the Report appears likely to prejudice our Privileges. This may perhaps keep Smith longer an Expence to his Supporters with you than they will care to bear, tho’ ’tis said they have subscrib’d largely: He represents himself as a Clergyman persecuted by Quakers, for the Services done the Church in opposing and exposing those Sectaries, and in that Light a Bishop recommended him to Oxford for a Degree of Doctor of Divinity, which it seems he has obtain’d; and if he can get a Benefice here, as possibly he may, it is not unlikely he will desert poor Philadelphia and by removing his Candlestick leave the Academy in the Dark.
We shall do everything that is necessary to obtain a Share this Year of the Parliamentary Grant to the Colonies, to be made in Pursuance of the Expectations given them by Mr. Pitt; but the Treasury is really so distress’d by the vast Expence of the War, that our Expectations must not be very high. The List of Servants is not come. Nor have the Parliament yet determin’d what to allow.
I rejoice to hear of the Establishment of Peace with the Indians, and the Repose now enjoy’d by our Frontiers. Our Province has certainly great Merit, both with its Neighbours and the Mother Country, in pursuing and accomplishing that Measure. But I fear, if the present Expedition against Canada, should, as most Expeditions do, fail of Success, the French will return to the Ohio, and debauch the Indians again from our Friendship, if they are not retain’d in that Friendship, and the French discourag’d from the Attempt, by our keeping Possession of Fort Duquesne and the other Forts erected to secure our Communication with it: For tho’ I believe that our Negotiations of Peace contributed greatly to Forbes’s Success, I cannot but think at the same Time that his Approach with such a Force facilitated the Negotiations. The Indians may promise to keep the French out of that Country if we desert it; they did so at the Treaty of Carlisle; but they were not able to effect it; and whenever a French Army shall again appear on the Ohio, the French Party among the Indians will again hold up their Heads, their Hands will be strengthen’d, and they will overawe or influence the English Party and carry them all over as before. I hope, therefore, Pittsburg will not be abandon’d. But by establishing a Trade with the Indians on the fairest Terms, giving them the strongest Assurances that no Encroachment shall be made on their Lands; no Settlements attempted without fair Purchase, and those only in a small Compass round the Forts just to supply them Provisions; the Indians may be thoroughly reconcil’d to our abiding there.
You may depend upon it that the Proprietor has found some Means of obtaining Copies of the Letters you receive from me. He read one of them to Dr. Fothergill, who gave me an Account of it; it was a long one to the Speaker or Committee dated January 14. 1758, wherein I gave an Account of a Conference between him and me on the Charters, and the Contempt I felt for Thomas when he so readily gave up his Father’s Character as an honest Man, and allow’d that he had pretended to grant Privileges which were not in his Power to grant, in Deceit of the People who came over and settled on the Faith of those Grants, &c. He was extreamly exasperated at this Letter, and produc’d it to justify himself in refusing to treat farther with me. Dr. Fothergill blam’d me for writing such harsh Things; but I still see nothing in the Letter but what was proper for me to write, as you ought to be acquainted with every thing that is of Importance to your Affairs, and it is of no small Importance to know what Sort of a Man we have to deal with, and how base his Principles. I might indeed have spar’d the Comparison of Thomas to a low Jockey, who triumph’d with Insolence when a Purchaser complain’d of being cheated in a Horse; an Expression the Dr. particularly remark’d as harsh and unguarded; I might have left his Conduct and Sentiments to your Reflections, and contented myself with a bare Recital of what pass’d; but Indignation extorted it from me, and I cannot yet say that I much repent of it. It sticks in his Liver, I find; and e’en let him bear what he so well deserves. By obtaining Copies of our private Correspondence, he has added another Instance confirming the old Adage, That Listners seldom hear any Good of themselves.
The Enquiry into the Causes of the Alienation of the Shawanese and Delaware Indians, has been some time publish’d and is more read than I expected. It will, I think, have a good Effect. The Proprietary Interest must lessen as they are more known. My Petition in Behalf of the Indians is refer’d by the Council to the Board of Trade, where I shall prosecute it and endeavour to obtain a Report, as soon as possible. Mr. Thomas Penn, had artfully waited on Lord Granville and Lord Halifax, and left with each a Copy of the last Easton Treaty, with a Note requesting his Lordship would turn to and read the 5th. Paragraph of the last Page, where he would find how highly satisfy’d the Indians were with Onas; so that when I spoke with them on the Petition, Lord Granville told me he understood all Matters were settled between the Proprietor and the Indians to their Satisfaction, and ordered the Treaty to be brought him, and read the Note and the Paragraph mention’d, to me. On which I explain’d that Matter to him, and set him right, by showing him, that what was there mention’d related only to the Purchase at Albany, and that the Delawares still understood their Complaint to be before the King, being told that it was so by the Governor in another Part of the Treaty, which I pointed out. My Lord then saw the Mistake he had been led into, and said it ought to be immediately settled; and accordingly the next Council Day it was referr’d as above. Lord Halifax seem’d to be under the same Mistake till I show’d him those Passages of the Treaty, where the Governor says, the Proprietors had press’d a Decision, but that the King was busy being engag’d in a great War, &c. at which his Lordship smil’d. I am inclin’d to think, from what the Secretary told me, that they purpose to appoint Commissioners in America to make Enquiry; but I shall urge an immediate Determination here; as the Question seems to be chiefly this, Whether certain Lands are convey’d by certain Deeds; those Deeds being to be laid before their Lordships by the Proprietor; particularly whether the Walking Purchase was duly run out according to the Direction of the Deed (supposing that Deed a good one) on which it was founded? This I should think may be decided here on the Face of the Deeds and Maps; and I do not well see what farther Lights Commissioners can obtain.
It is thought Mr. Hamilton will return our Governor; but it is not yet declared. For my part, I must own, I am tired of Proprietary Government, and heartily wish for that of the Crown.
I petition’d the Admiralty for a Ship, and received the Answer which I enclose to you. I think it will be scarce worth while to apply to the Admiral in America for a Ship, since probably he will, as Boscawen did, make Demands that you cannot comply with or if you do, you have no Security that such Ship shall continue on your Station, and while he is on it, he will not be directed by your Government. New York and Boston have so often found the Inconvenience of these Station Ships that they are very indifferent about having them: The Pressing of their Men and thereby disappointing Voyages, often hurting their Trade more than the Enemy hurts it. I represented that the Garrison of Louisburgh, Halifax, &c. might have their Provisions intercepted, but the Secretary said the Admiral must want common Sense, if he did not take care of that. The Truth is, the British Trade is so extensive and lies so wide, that they have not yet Ships enow to protect it everywhere, tho’ our Navy at present is the greatest and most formidable that the World ever saw.
Mr. Pitt hitherto holds his Ground, tho’ ’tis thought his Adversaries are secretly sapping his Foundation. His indisputed Character for Integrity and Disinterestedness, support him strongly, and Success if God grants it will probably establish him.
The Armies are all in Motion on the Continent, and this is like to be as bloody a Summer as the two last. All the Contending Parties there seem to be making such great Efforts, as indicate a speedy End to the War, since the vast Expence must make a Continuance of it impossible. If the wonderfully great King of Prussia can keep them at Bay one Year more, it is thought his Enemies will be tired of the fruitless Attempt to destroy him; and he really bids fair for it, having opened the Campaign with as fine an Army, notwithstanding all his Losses, as he has had at any Time during the Year.
I suppose Billy writes to you. By one of these Ships he has sent you a System of Husbandry and some Pamplets. With great Esteem, I am, Dear Friend Yours affectionately
B Franklin
To Joseph Galloway Esqr.
 Endorsed: Benjamin Franklins Letter April. 7. 1759
